          Case 2:19-cr-00014-MCE Document 130 Filed 01/22/21 Page 1 of 2


1    HEATHER WILLIAMS, State Bar No. 122664
     Federal Defender
2    HANNAH LABAREE, State Bar No. 294338
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     (916) 498-6666; FAX (916) 498-6656
5
     Attorneys for Defendant
6
     MARIE ANTOINETTE ALCANTER
7
                                             UNITED STATES DISTRICT COURT
8
                                           EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA                         )   No. 2:19-cr-00014-MCE-1
10
                                                       )
11                          Plaintiff,                 )
                                                       )   STIPULATION AND ORDER FOR BRIEFING
12               v.                                    )   SCHEDULE ON MOTION FOR
                                                       )   COMPASSIONATE RELEASE
13    MARIE ANTOINETTE ALCANTER,                       )
14                                                     )
                            Defendant.                 )
15                                                     )
                                                       )
16                                                     )
                                                       )
17
18
                Counsel having met and conferred regarding a schedule for further briefing on Ms.
19
     Alcanter’s Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)
20
     (Compassionate Release) (Docket No. 123) and stipulate as follows:
21
                The Government’s response to the motion shall be due on or before January 29, 2021.
22
                Ms. Alcanter’s optional reply shall be due on or before February 2, 2021.
23   //
24   //
25   //
26   //
27   //
28   //


     Stipulation and Order for Briefing Schedule on
     Motion for Compassionate Release                       1   United States v. Marie Antoinette Alcanter, Case No. 2:19-cr-00014
       Case 2:19-cr-00014-MCE Document 130 Filed 01/22/21 Page 2 of 2


1                                                         Respectfully submitted,
2                                                         HEATHER E. WILLIAMS
3                                                         Federal Defender

4    Dated: January 22, 2021                              /s/ Hannah Labaree
                                                          HANNAH LABAREE
5                                                         Assistant Federal Defender
6
                                                          Attorneys for Defendant
7                                                         MARIE ANTOINETTE ALCANTER

8
9
                                                          McGREGOR W. SCOTT
10                                                        United States Attorney

11   Dated: January 22, 2021                              /s/ Miriam Hinman
                                                          MIRIAM HINMAN
12                                                        Assistant United States Attorney

13                                                        Attorneys for Plaintiff
                                                          UNITED STATES OF AMERICA
14
15
                IT IS SO ORDERED.
16
17              Dated: January 22, 2021
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and Order for Briefing Schedule on
     Motion for Compassionate Release                 2   United States v. Marie Antoinette Alcanter, Case No. 2:19-cr-00014
